DETAILED ACTION
This correspondence is in response to the communications received August 20, 2021.  Claims 1-9, 17 and 19-28 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-9, 17 and 19-2 are allowed. 

The following is an Examiner's statement of reasons for allowance: The semiconductor chip package with heat extraction arrangement as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a semiconductor chip package with heat extraction arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitation of,
“wherein a sidewall of the first semiconductor chip is not overlapped by the heat dissipation element in a direction that is perpendicular to an upper surface of the mounting substrate”.

Regarding claim 17, the prior art discloses a semiconductor chip package with heat extraction arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitation of,
“wherein the first sidewall of the heat dissipation element comprises an inclined surface directly connected to the upper surface of the heat dissipation element and a connection sidewall extending from the inclined surface to the upper surface of the first semiconductor chip”.

Regarding claim 21, the prior art discloses a semiconductor chip package with heat extraction arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitation of,
“wherein the heat dissipation element comprises a first lower surface and a second lower surface that is farther from an upper surface of the mounting substrate than the first lower surface, and 
wherein the first lower surface of the heat dissipation element is on a portion of an upper surface of the first semiconductor chip that laterally extends beyond the second semiconductor chip”.


Contact Information
Any inquiry concerning communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893